Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Nadeem Ur Rashid Shami, a native and citizen of Pakistan, petitions for review of *286an order of the Board of Immigration Appeals (Board) upholding the Immigration Judge’s (IJ) denial of his motion for a continuance. We have reviewed the record pertaining to the denial of Shami’s motion and find no abuse of discretion. See Lendo v. Gonzales, 493 F.3d 439, 441 (4th Cir.2007) (setting forth standard of review). Further, Shami’s claim that the Board and IJ acted contrary to regulation, and his assertion that he was denied due process, are belied by the record and without merit. Accordingly, we deny the petition for review for the reasons stated by the Board. See In re: Shami (B.I.A. June 30, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.